DETAILED CORRESPONDENCE
This Office action is in response to the application filed 6/15/2020, with claims 1-19 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Regarding claims 11-12 and 18-19: These claims recite the conditional/optional language “--if.” Although the conditional/optional language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, the determining a brake pressure as normal (OK)(claim 11), determine that the brake fluid piping is defective and bypasses the vehicle in a repair process (claim 12), transmitting a control signal to the vehicle to See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”
It  appears in claims 18 and 19 that Applicant intended “…transmitting a control signal to the vehicle to control to generate a repeated number of braking hydraulic pressures….” to read:
i) transmitting a control signal to the vehicle to control 
ii) transmitting a control signal to the vehicle to generate a repeated number of braking hydraulic pressures.(emphasis added).

Claim Interpretation
Regarding claims 1 and 12, “[a] claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” See MPEP § 2115. Hence, the only positive recited element in the preamble of claim 1 and 12 is “a system” and “a method”, respectively. On the other hand, the element “for brake inspection of a vehicle” and “for checking a brake performance of the vehicle” are not positively recited in either of claim 1 or claim 12. Furthermore, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a in which brake fluid is injected in a vehicle factory” is neither positively recited nor incorporated into the body of the claim. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02. 

Claim Rejections - 35 USC § 112
Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim(s) are replete with indefinite language.
Claim 1 recites the limitation: “the conveyor” in line 3, “the diagnostic communication” in lines 3-4, “the ESC” in line 8, “the forced driving” in lines 8-9, “the ESC pressure value measured” in lines 10-11, “the set reference value” in line 11, “the brake pressure”  and “the ESC pressure” in line 12.
Claim 12 recites the limitation: “the conveyor” in line 3, “the diagnostic communication” in lines 3-4, “the forced driving” in line 7, “the ESC” in line 7, “the ESC pressure value read” in lines 10.
 There is insufficient antecedent basis for these limitations in the claim. 
In claim 1 at line 8, the limitation of “the ESC” renders the claim indefinite because it is unclear as to how this limitation relates to either an ESC device in line 6 of 
Subsequently, claims 2-11 and 13-19 are rejected for incorporating the errors of independent claims 1 and 12 by dependency, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimoto et al., US 2021/0089014—“The product inspection method according to the present invention comprises the steps of collecting inspection information acquired from the inspection target, acquiring an inspection time that the inspection information was acquired, recording the inspection information and the inspection time with mutually associated in a recording device, and displaying the inspection information recorded in the recording device on a display terminal.”
Watanabe et al., US 11,110,979—“Provides a method of manufacturing an automobile capable of automatic driving while recognizing and following a vehicle ahead”.
MIYAZAKI TETSUYA, JP 2011-156999—“Inspection of a control system in a brake system.”
YAMAZAKI NORIO et al., JP 4175676—“A hydraulic system inspection device capable of appropriately inspecting a state of application of brake hydraulic pressure to a wheel cylinder of each wheel in a vehicle brake system. A brake fluid pressure 
PARK SUNG JAE, KR 2005-0023153—“brake fluid injection control system of a vehicle capable of accurately monitoring the injection amount of brake fluid according to a specification for each vehicle (SPEC).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661